Tallahassee, Fla., Oct. 5, 1917.

Hon.. Sidney J. Catts,


Governor of Florida,


Tallahassee, Florida.


Dear Sir:

Your communication as follows:
“State of Florida,
“Executive Chamber.
“Tallahassee, Fla., Oct. 4, 1917.

“To the Honorable Justices,


“Supreme Court of Florida,


“Tallahassee.


“Gentlemen:

“Under the provisions of Section 13, of Article IV, of the Constitution of this State, I have the honor to request your written opinion affecting my powers and duties as Chief Executive as prescribed under the provisions of Article XIY of our Constitution.
“Article XIY of the Constitution of Florida defines *94who shall constitute the State Militia of this State, and provides that they may be called out under certain conditions by the Governor. Chapter 7292, of the Laws of Florida, Acts*- of the Legislature of 1917, provides for the organization of' companies of County Guards in the various counties of this State.
. “I desire to be advised if in your opinion I would be authorized as Governor to call out and order any company of County Guards to any county in this State for any of the purposes enumerated in Section 4, of Article XIV of the Constitution?
“Very respectfully,
“SIDNEY J. CATTS,
“Governor.
has been duly received and carefully considered.
In reply, we beg leave to state that we are of the opinion that under the provisions of Section 4 of Article 14 of our constitution, the Governor has the power and authority to call out the militia of the State to preserve the public - peace, to execute the laws of the State, to suppress insurrection, etc. Section 1 of the same article of the constitution defines the militia of the State to be; “all able-bodied male inhabitants of the State between the ages of eighteen and forty-five years, that are citizens of the United States, or have declared their intention to become citizens thereof.” We are of the opinion that all members of any organized company of so-called County Guards, or at least those members of such companies between the ages of eighteen and forty-five years, constitute a part of the militia of the State, and are subject to your orders in any part of the State for the purpose of preserving the public peace, and to execute the laws of the State, and to suppress insurrection, no matter by *95what other name such organized body or bodies of men may be designated.
Yery respectfully,
JEFFERSON B. BROWNE,
Chief Justice.
R. F. TAYLOR,
J. B. WHITFIELD,
THOMAS F. WEST,
Justices.
ELLIS, J., absent.